McCOMB, J.
This is a motion to dismiss the appeal on the ground that appellant has not filed points and authorities within the time prescribed by law (see Rule V, sec. 1, Rules for the Supreme Court and District Courts of Appeal, 233 Cal. xliii).
The facts are:
February 16, 1940, appellant filed his notice of appeal. June 1, 1940, he filed a clerk’s transcript. Since that time appellant has not filed his printed points and authorities, nor has he obtained an extension of time within which to file the same. Section 4, Rule 1 of Rules for the Supreme Court and District Courts of Appeal provides that such points and au*934thorities shall be filed within thirty days after the filing of the transcript. Therefore, since appellant has failed to comply with the requirements of the last mentioned rule, his appeal should be (Cleghorn v. Hegarty, 22 Cal. App. (2d) 208 [70 Pac. (2d) 679]) and it is hereby dismissed.
Moore, P. J., and Wood, J., concurred.